Exhibit 10.1

First Amendment to Asset Sale Agreement

Between

ETS Payphones, Inc.,

as the Seller

and

Empire Payphones, Inc.

as the Buyer

_________________

Entered into and effective December 31, 2006

First Amendment to Asset Sale Agreement

          This First Amendment to Asset Sale Agreement (this “Amendment”) is
entered into and effective on December 31, 2006 (the “Closing Date”) between ETS
Payphones, Inc., a Delaware corporation (“ETS” or “Seller”), and Empire
Payphones, Inc., a New York corporation (“Empire” or “Buyer”).

          W I T N E S S E T H:

          WHEREAS, Empire and ETS have entered into the Asset Sale Agreement,
dated as of November 1, 2005 (as amended, supplemented or otherwise modified
through (and including) the Closing Date, the “Asset Sale Agreement”;
capitalized terms used herein without definitions shall have the meanings given
to such terms in the Asset Sale Agreement), pursuant to which Empire agreed to
purchase certain assets from ETS and assume certain liabilities of ETS, in each
case subject to the terms and conditions contained therein;

          WHEREAS, a certain portion of the Purchase Price has been paid prior
to the Closing Date pursuant to the terms of the Asset Purchase Agreement; and

          WHEREAS, Buyer and Seller have agreed to amend and modify the Asset
Sale Agreement in certain respects to provide for the guaranty and payment of
the remaining unpaid amount of the Purchase Price on the terms and subject to
the conditions set forth herein.

          NOW, THEREFORE, the parties hereto hereby agree to the above
recitations and as follows:

          Section 1. Amendments and Modifications to Asset Sale Agreement.
Effective as of the Closing Date, the Asset Sale Agreement is amended and
modified as follows:

                (a) Buyer and Seller hereby acknowledge and agree that the Buyer
shall pay to the Seller $1,827,966 (the “Remaining Purchase Price”). The
Remaining Purchase Price shall be in full and final satisfaction of the
remaining unpaid amount of (i) the Purchase Price remaining under the Asset Sale
Agreement and (ii) any Shortfall Advances accrued through the end of December
2006 pursuant to the Management Services Agreement between the parties, dated
November 1, 2005, but not in satisfaction of (x) the Buyer’s obligation to
properly allocate monies received after December 31, 2006, under the Management
Services Agreement or the Asset Sale Agreement that were earned prior to
November 1, 2005, and are owed to ETS pursuant to the terms of the Management
Services Agreement and the Asset Sale Agreement, and (y) Seller’s obligation for
liabilities accruing prior to November 1, 2005, which were not Assumed
Liabilities.

                (b) The Remaining Purchase Price shall be paid as follows:

                     (i) On the Closing Date, Buyer and Seller shall provide the
Escrow Agent with a joint written direction (or other written instructions
required by the Escrow Agent) to release and distribute to Seller the amount of
$797,910.07 (such amount constituting the total amount of Installment Payments
remaining in the Purchase Price Escrow Account as of the Closing Date, including
all interest or other amounts earned thereon) by wire transfer of immediately
available funds to an account designated by Seller in such written direction (or
such other written instructions).

                      (ii) On the Closing Date, Buyer shall pay to Seller the
amount of $8,513.06 by wire transfer of immediately available funds to an
account designated by Seller on or prior to the Closing Date.

                      (iii) On the Closing Date, Buyer shall execute and deliver
to Seller a promissory note issued in favor of Seller and guaranteed by
Manhattan Telecommunications Corporation (“MetTel”), in the form of Exhibit A
hereto (the “Note”), in the aggregate principal amount equal to $1,025,000 (the
“Principal Amount”). The Principal Amount and all other Obligations (as
hereinafter defined) shall be paid at the times, in the amounts and otherwise in
the manner set forth in the Note. The term “Obligations”, as used herein, means
the Principal Amount and all of the indebtedness, obligations and liabilities of
Buyer to Seller, individually or collectively, whether direct or indirect, joint
or several, absolute or contingent, due or to become due, now existing or
hereafter arising under or in respect of the Note.

           Section 2. Representations and Warranties.

                (a) Buyer represents and warrants to Seller on the Closing Date
as follows:

                     (i) Assumed Liabilities include Buyer’s obligation to pay
employee related benefits, including but not limited to paid time off (“PTO”),
that accrued after November 1, 2005. On or before February 19, 2007, Buyer shall
either obtain consent to honor the PTO from each employee in the form of Exhibit
B hereto (“Employee Release”) or pay to ETS the amount of such accrued PTO.

                     (ii) Buyer has the absolute and unrestricted right, power,
authority and capacity (x) to execute and deliver this Amendment and the Note
and all documents and instruments in connection therewith, and to consummate the
transactions contemplated thereby, and (y) to incur the indebtedness and other
Obligations under the Note.

                     (iii) Each of this Amendment and the Note constitute legal,
valid and binding obligations of Buyer, enforceable against Buyer in accordance
with their respective terms, except to the extent that the enforcement thereof
may be limited by bankruptcy, reorganization, insolvency or similar laws of
general applicability governing the enforcement of the rights of creditors or by
the general principles of equity (regardless of whether considered in a
proceeding at law or in equity).

                     (iv) Neither the execution, delivery or performance of this
Amendment or the Note by Buyer, the incurrence by Buyer of the indebtedness and
other Obligations under the Note, shall (whether with or without notice or the
passage of time or both) (v) violate or conflict with any provision of the
organizational documents of Buyer, (w) violate, conflict with or result in the
breach or termination of, or otherwise give any person or entity the right to
terminate, or constitute a default under the terms of, any mortgage, bond,
indenture or other material agreement (written or oral) to which Buyer is a
party or by which Buyer or any property or assets of Buyer may be bound or
affected, (x) result in the creation of any Liens or other similar right of any
person or entity upon the assets or property of Buyer, (y) violate any judgment,
order, injunction, award or decree of any court, administrative agency or
governmental body against, or binding upon, Buyer or upon the assets, property
or business of Buyer, or (z) constitute a violation by Buyer of any applicable
law, rule or regulation of any jurisdiction as such law, rule or regulation
relates to Buyer or to any of the assets, property or business of Buyer.

                     (v) No consent, approval or authorization of, or
registration, qualification or filing with, any governmental agency or authority
or other person or entity is required for the execution, delivery or performance
by Buyer of this Amendment or the Note, or the incurrence by Buyer of the
indebtedness and other Obligations under the Note.

                (b) Seller represents and warrants to Buyer on the Closing Date
as follows:

                     (i) Seller has the absolute and unrestricted right, power,
authority and capacity to execute and deliver this Amendment, and to consummate
the transactions contemplated hereby.

                     (ii) This Amendment constitutes the legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, except to the extent that the enforcement thereof may be limited by
bankruptcy, reorganization, insolvency or similar laws of general applicability
governing the enforcement of the rights of creditors or by the general
principles of equity (regardless of whether considered in a proceeding at law or
in equity).

                     (iii) Neither the execution, delivery nor performance of
this Amendment by Seller shall (whether with or without notice or the passage of
time or both) (v) violate or conflict with any provision of the organizational
documents of Seller, (w) violate, conflict with or result in the breach or
termination of, or otherwise give any person or entity the right to terminate,
or constitute a default under the terms of, any mortgage, bond, indenture or
other agreement (written or oral) to which Seller is a party or by which Seller
or any property or assets of Seller may be bound or affected, (x) result in the
creation of any Liens or other similar right of any person or entity upon the
assets or property of Seller, (y) violate any judgment, order, injunction, award
or decree of any court, administrative agency or governmental body against, or
binding upon, Seller or upon the assets, property or business of Seller, or (z)
constitute a violation by Seller of any applicable law, rule or regulation of
any jurisdiction as such law, rule or regulation relates to Seller or to any of
the assets, property or business of Seller.

                     (iv) No consent, approval or authorization of, or
registration, qualification or filing with, any governmental agency or authority
or other person or entity is required for the execution, delivery or performance
by Seller of this Amendment.

           Section 3. Miscellaneous.

                 (a) Except as expressly amended or modified by this Amendment,
the Asset Sale Agreement remains unchanged and in full force and effect. In the
event of a conflict between the terms and provisions of the Asset Sale Agreement
and the terms and provisions of this Amendment, the terms and provisions of this
Amendment shall govern. Any future reference to the Asset Sale Agreement shall
be deemed to be a reference to the Asset Sale Agreement, as amended and modified
hereby and as it may, from time to time, be hereafter further amended or
modified. Without limiting the generality of the foregoing, nothing in this
Amendment is intended to, or shall be deemed to, amend, modify or otherwise
alter any of the provisions of Section 11 of the Asset Sale Agreement, or
operate as a waiver or release of any of Buyer’s or Seller’s rights thereunder.

                (b) This Amendment shall be binding on the parties hereto and
their respective successors and assigns. This Amendment may not be modified or
terminated orally or in any manner other than by an agreement in writing signed
by all the parties hereto or their respective successors in interest.

                (b) This Amendment may be executed and delivered via facsimile,
and/or in one or more counterparts, but shall not be binding or enforceable
against any party hereto unless and until executed and delivered by all parties
hereto.

                (c) THE CONSTRUCTION AND PERFORMANCE OF THIS AMENDMENT WILL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS LAWS OR
REGULATIONS RELATING TO CONFLICTS OF LAW (OTHER THAN SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

                (d) ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AMENDMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES HERETO RELATING
TO THIS AMENDMENT SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE SUPREME
COURT, NEW YORK COUNTY (AND, WHERE APPLICABLE, IN THE COMMERCIAL DIVISION
THEREOF) OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK. EACH PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT ANY PARTY HERETO HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT REFERRED TO ABOVE OR FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, SUCH PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS AMENDMENT.

                (e) All notices or other communications given hereunder or under
the Note shall be given in the manner set forth in Section 14.5 of the Asset
Sale Agreement. The address for Buyer shall be changed to:

ETS Payphones, Inc.
PO Box 143209
Fayetteville, GA 30214
Attn: Michael H. McClellan


[Remainder of Page Intentionally Left Blank.]

          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
day and year first written above.

BUYER:

Empire Payphones, Inc.


By:     /s/ Andoni Economou
          Andoni Economou
          Executive Vice President


SELLER:

ETS PAYPHONES, INC.

By: /s/ Guy A. Longobardo
          Guy A. Longobardo
          Chief Executive Officer


Exhibit A to the
First Amendment to Asset Sale Agreement

Form of Note

Exhibit B to the
First Amendment to Asset Sale Agreement

Form of Employee Release